FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEFTALI GUZMAN-GARCIA, a.k.a.                    No. 11-70149
Nefali Garcia-Ruballo, a.k.a. Nefali
Garcia-Rubello, a.k.a. Nefali Guzman             Agency No. A095-790-793
Garcia, a.k.a. Neftali Guzman Garcia,
a.k.a. Nefali Guzman-Garcia, a.k.a. Raul
Ortiz-Sanchez,                                   MEMORANDUM *

               Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Neftali Guzman-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings due to ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

and review de novo due process claims. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Guzman-Garcia’s motion to

reopen because he failed to show that he was prejudiced by the alleged ineffective

assistance of his former counsel. See id. at 793-94 (prejudice results when “the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings”).

      PETITION FOR REVIEW DENIED.




                                         2                                    11-70149